UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-08504 UNIFIRST CORPORATION (Exact name of Registrant as Specified in Its Charter) Massachusetts 04-2103460 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 68 Jonspin Road, Wilmington, MA (Address of Principal Executive Offices) (Zip Code) (978) 658-8888 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerüAccelerated filer Smaller Reporting Company Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of outstanding shares of UniFirst Corporation Common Stock and ClassB Common Stock at April 1, 2011 were 14,962,479 and 4,902,569, respectively. UniFirst Corporation Quarterly Report on Form10-Q For the Quarter ended February 26, 2011 Table of Contents Part I – FINANCIAL INFORMATION Item1 – Financial Statements Consolidated Statements of Income for the thirteen and twenty-six weeks ended February 26, 2011 and February 27, 2010 Consolidated Balance Sheets as of February 26, 2011 and August 28, 2010 Consolidated Statements of Cash Flows for the twenty-six weeks ended February 26, 2011 and February 27, 2010 Notes to Consolidated Financial Statements Item2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3 – Quantitative and Qualitative Disclosures About Market Risk Item4 – Controls and Procedures Part II – OTHER INFORMATION Item 1 – Legal Proceedings Item 1A – Risk Factors Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds Item 3 – Defaults Upon Senior Securities Item 4 – (Removed and Reserved) Item 5 – Other Information Item6 – Exhibits Signatures Exhibit Index Certifications Ex-31.1 Section 302 Certification of CEO Ex-31.2 Section 302 Certification of CFO Ex-32.1 Section 906 Certification of CEO Ex-32.2 Section 906 Certification of CFO PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UniFirst Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Thirteen weeks ended Twenty-six weeks ended February 26, February 27, February 26, February 27, (In thousands, except per share data) Revenues $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other expense (income): Interest expense Interest income ) Exchange rate (gain) loss ) ) Total other expense (income) Income before income taxes Provision for income taxes Net income $ Income per share – Basic: Common Stock $ Class B Common Stock $ Income per share – Diluted: Common Stock $ Income allocated to – Basic: Common Stock $ Class B Common Stock $ Income allocated to – Diluted: Common Stock $ Weighted average number of shares outstanding – Basic: Common Stock ClassB Common Stock Weighted average number of shares outstanding – Diluted: Common Stock Dividends declared per share: Common Stock $ ClassB Common Stock $ (1) Exclusive of depreciation on the Company’s property, plant and equipment and amortization of its intangible assets. The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (In thousands, except share data) February 26, August 28, 2010(a) Assets Current assets: Cash and cash equivalents $ $ Receivables, less reserves of $5,062 and $4,102, respectively Inventories Rental merchandise in service Prepaid and deferred income taxes Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Total property, plant and equipment Less accumulated depreciation Total property, plant and equipment, net Goodwill Customer contracts, net Other intangible assets, net Other assets $ $ Liabilities and shareholders' equity Current liabilities: Current maturities of long-term obligations $ $ Accounts payable Accrued liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Commitments and contingencies (Note 9) Shareholders' equity: Preferred stock, $1.00 par value; 2,000,000 shares authorized; no shares issued and outstanding — — Common Stock, $0.10 par value; 30,000,000 shares authorized; 14,961,179 and 14,913,379 issued and outstanding, respectively Class B Common Stock, $0.10 par value; 20,000,000 shares authorized; 4,903,369 and 4,913,369 issued and outstanding, respectively Capital surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity $ $ (a) Derived from audited financial statements The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Twenty-six weeks ended (In thousands) February 26, February 27, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes (340 ) Changes in assets and liabilities, net of acquisitions: Receivables (17,538 ) (6,890 ) Inventories (10,602 ) Rental merchandise in service (10,165 ) (846 ) Prepaid expenses (1,292 ) (448 ) Accounts payable (2,138 ) (1,760 ) Accrued liabilities Prepaid and accrued income taxes (10,941 ) (3,050 ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses, net of cash acquired (16,326 ) (13,156 ) Capital expenditures (31,191 ) (27,840 ) Other 35 (1,106 ) Net cash used in investing activities (47,482 ) (42,102 ) Cash flows from financing activities: Proceeds from long-term obligations — Payments on long-term obligations (1,102 ) (9,006 ) Proceeds from exercise of Common Stock options Payment of cash dividends (1,414 ) (1,381 ) Net cash used in financing activities (1,507 ) (541 ) Effect of exchange rate changes Net (decrease) increase in cash and cash equivalents (13,771 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Notes to Consolidated Financial Statements 1. Basis of Presentation These Consolidated Financial Statements of UniFirst Corporation (the “Company”) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations; however, the Company believes that the information furnished reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of results for the interim period. It is suggested that these Consolidated Financial Statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 28, 2010. There have been no material changes in the accounting policies followed by the Company during the current fiscal year. Results for an interim period are not indicative of any future interim periods or for an entire fiscal year. 2. Recent Accounting Pronouncements In January2010, the FASB issued revised guidance which requires additional disclosures about items transferring into and out of Levels 1 and 2 measurements in the fair value hierarchy.The revised guidance also requires additional separate disclosures about purchases, sales, issuances, and settlements relative to Level 3 measurements, and clarifies, among other things, the existing fair value disclosures about the level of disaggregation. This pronouncement was effective for interim and annual financial periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements relative to Level 3 measurements, which are effective for interim and annual financial periods beginning after December 15, 2010.The Company partially adopted this revised guidance on February 28, 2010, as required, and the adoption did not have a material impact on the Company’s Consolidated Financial Statements.The Company also does not expect the adoption of the delayed portion of the revised guidance to have a material impact on its Consolidated Financial Statements. 3. Acquisitions During the twenty-six weeks ended February 26, 2011, the Company completed six acquisitions with an aggregate purchase price of approximately $16.3 million. The results of operations of these acquisitions have been included in the Company’s consolidated financial results since their respective acquisition dates. None of these acquisitions was significant in relation to the Company’s consolidated financial results and, therefore, pro forma financial information has not been presented. 4. Fair Value Measurements US GAAPestablishes a framework for measuring fair value and establishes disclosure requirements about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. We considered non-performance risk when determining fair value of our derivative financial instruments. The fair value hierarchy prescribed under US GAAP contains three levels as follows: Level1 – Quoted prices in active markets for identical assets or liabilities. Level2 – Observable inputs other than quoted prices included in Level1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. All financial assets or liabilities that are measured at fair value on a recurring basis (at least annually) have been segregated into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date.The assets or liabilities measured at fair value on a recurring basis are summarized in the table below (in thousands): As of February 26, 2011 Level 1 Level 2 Level 3 Fair Value Assets: Cash equivalents $ $
